Citation Nr: 1234111	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of septorhinoplasty, to include loss of sense of smell, breathing problems, and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for residuals of septorhinoplasty with loss of smell and headaches.

In September 2008, the Veteran, through his representative, cancelled a Travel Board Hearing scheduled for that month.  The Veteran has not requested that the hearing be rescheduled.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (2011).

In October 2009 the Board remanded the claim for additional development.  The case was returned to the Board in October 2011, but the development requested had not been completed at that time, and a second remand was required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran's claim was remanded to (1) obtain all service personnel records and service treatment records; (2) obtain a CT scan of the sinuses and an MRI of the brain; (3) return the file to the December 2010 neurology examiner after all tests had been performed, in order to obtain an amended opinion; (4) obtain endocrine and psychiatric opinions concerning the etiology of the Veteran's loss of smell, breathing problems, and headaches; and (5) after all other development was completed, return the file to the VA ENT examiner for an amended opinion.  

The agency of original jurisdiction completed directives (1) and (3).  The other requested development, however, has not been completed.  The Veteran was scheduled for a December 2011 MRI examination.  The Veteran failed to appear for the MRI, but his representative argues that he did not received notice of the date and time of that examination.  As this case is being remanded, for other reasons, it will be possible to reschedule the MRI.  

The Veteran was never scheduled for the CT scan.  He was provided a VA psychiatric examination in December 2011, but the examiner was apparently not informed that the question at issue was whether the Veteran's anosmia, breathing problems, and headaches were due to psychiatric issues.  Despite the October 2011 remand instructions seeking such an opinion, the examiner was not asked for that opinion, and did not issue any opinion concerning the headaches, breathing problems, and loss of smell.

The Veteran was not scheduled for an endocrinology examination following the October 2011 request to do so.  Further, the Veteran's file was not returned to the ENT examiner for an opinion concerning his claimed disabilities.

Finally, to date, there has been no adequate opinion concerning whether the reported symptoms pre-existed service and were aggravated by the Veteran's in-service septorhinoplasty or injury. 

As the Board's October 2009 and October 2011 remand orders have not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An opinion as to the etiology of the Veteran's reported symptoms must be provided; all required examinations must be conducted; and all reports and records obtained during such examinations must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for both a CT scan of his sinuses and an MRI of his brain.  Following the testing, associate all reports with the claims file.

2.  Obtain the psychiatric examination requested by the VA ENT examiner.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner is requested to opine, in light of the complete evidence of record and the Veteran's reports, as to whether the complaints of loss of smell and taste, breathing problems, and headaches are at least as likely as not related to the septorhinoplasty performed in service.

The examiner is specifically requested to provide an opinion as to whether the Veteran's headaches and anosmia are related to any of the Veteran's psychiatric conditions.

The examiner should also opine as to whether the Veteran's reported symptoms clearly and unmistakably existed prior to service.  If so, opine as to whether the symptoms clearly and unmistakably underwent no increase in underlying disability in service and whether any increase was the result of the natural progression the disability or the result of the in-service injury.

The examiner should provide a rationale for all opinions.  The rationales must take into account the Veteran's reports.  If the examiner discounts the Veteran's reports or finds his reports to be inconsistent, the examiner should provide a reason for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiners must provide a rationale for this conclusion and should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's complaints of loss of smell and taste, breathing problems, and headaches.  The examiner should also state whether there is additional evidence that would permit the opinion to be made.

3.  Obtain the endocrine examination requested by the VA ENT examiner.  The examiners should review the claims folder and note such review in the examination report or in an addendum.

The examiner is requested to opine, in light of the complete evidence of record and the Veteran's reports, as to whether the complaints of loss of smell and taste, breathing problems, and headaches are at least as likely as not related to the septorhinoplasty performed in service.

The examiner should also opine as to whether the Veteran's reported symptoms clearly and unmistakably existed prior to service.  If so, opine as to whether the symptoms clearly and unmistakably underwent no increase in underlying disability in service and whether any increase was the result of the natural progression the disability or the result of the in-service injury.

The examiner should provide a rationale for all opinions provided.  The rationales must take into account the Veteran's reports.  If the examiner discounts the Veteran's reports or finds his reports to be inconsistent, the examiner should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiners must provide a rationale for this conclusion and should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's complaints of loss of smell and taste, breathing problems, and headaches.  The examiner should also state whether there is additional evidence that would permit the opinion to be made.

4.  Once the above requested development has been completed and all reports have been associated with the file, forward the claims folder to the VA ENT examiner to obtain clarification consistent with this remand.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner is requested to opine, in light of the complete evidence of record and the Veteran's reports, as to whether the complaints of loss of smell and taste, breathing problems, and headaches are at least as likely as not related to the septorhinoplasty performed in service.  

The examiner should also opine as to whether the Veteran's reported symptoms clearly and unmistakably existed prior to service.  If so, opine as to whether the symptoms clearly and unmistakably underwent no increase in underlying disability in service and whether any such increase was the result of the natural progression the disability or the result of the in-service injury.

The examiner should provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  If the examiner discounts the Veteran's reports or finds his reports to be inconsistent, the examiner should provide a reason for doing so.

If the examiner concludes that there is insufficient information to provide an opinion without resort to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's complaints of loss of smell and taste, breathing problems, and headaches.  The examiner should also state whether there is additional evidence that would permit the opinion to be made.

If the VA ENT examiner is no longer available, provide the Veteran with a new VA neurology examination to obtain the requested opinions.

5.  The AOJ should review the examination reports to ensure that they contain the opinions and rationales requested in this remand. 

6. If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

